EDWARD T. BARFIELD, Associate Judge.
Appellant made an offer of judgment to appellee to resolve a six count amended counterclaim filed by appellee. Count III alleged a violation of chapter 501, Florida Statutes, which would have allowed recovery of attorney fees by a successful claimant. The offer allowed judgment to be taken against the counterclaim defendant (appellant) without further elaboration. Appellee filed a notice of acceptance which purported to limit the acceptance to count III, thereby assuring entitlement to attorney fees over and above the offered damages. Appellant promptly filed a written objection to entry of judgment on the offer and acceptance on the grounds that no additional entitlement by way of attorney fees was contemplated by the parties. The trial judge entered judgment notwithstanding the objection.
We reverse the judgment and remand for further proceedings. It was an abuse of discretion by the trial judge to fail to disapprove the offer and acceptance when confronted by a clear and certain expression of the parties’ lack of understanding as to what was intended by the offer. An offer of judgment under Florida Rule of Civil Procedure 1.442 does not set in motion an irreversible process leading to entry of judgment. Those cases relied upon by the parties and the trial judge all dealt with allegations of disagreement as to intention of the parties which arose after entry of judgment. They are distinguishable and not controlling.
Reversed.